Citation Nr: 0507948	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  01-08 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to 
September 1969.  His separation certificate shows that he had 
361 days of time lost.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In a decision by the Board dated in November 2002, a 
previously denied claim for service connection was reopened 
based on the submission of new and material evidence.  By 
another Board action dated in October 2003, the underlying 
issue of service connection for hepatitis C was remanded to 
the RO for it to consider new evidence procured by the Board.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (unless waived by the 
appellant, new evidence must be considered by the agency of 
original jurisdiction).


FINDING OF FACT

The veteran's hepatitis C is not attributable to the 
veteran's period of active military service.


CONCLUSION OF LAW

The veteran does not have hepatitis C that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.1(m), 3.102, 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

In a statement dated in July 2000, the veteran asserted that 
he was infected with hepatitis C after being wounded in 
Vietnam.  He stated that he had surgery performed in a field 
hospital with local anesthesia to remove shrapnel.  He stated 
that he ate the food in the local economy and was sexually 
active with some Vietnamese women.  Other than this 
information, the veteran said he had no documentation to 
explain how he might have contracted hepatitis C.  

Service medical records (SMRs) show no complaints, treatment, 
or diagnosis of any hepatitis.  The SMRs also show that he 
was wounded in the left face and left hand by shrapnel from 
an exploding mortar.  There was no artery involvement.  The 
SMRs show that the wounds were cleaned and sutured in the 
field, and the veteran was evacuated.  There is no evidence 
of record indicating that the veteran received any blood 
transfusions or organ transplants.  

The record shows that the veteran has a long history of 
substance abuse.  At a VA examination in November 1993, the 
veteran gave a history of starting to drink alcohol at age 12 
or 13, continuing to the day before the 1993 examination.  He 
reported to have begun using cocaine at about age 15 or 16, 
and heroin and marijuana at about age 18.  He reported having 
used heroin and cocaine the day before this examination.  A 
March 1997 VA treatment note recorded that the veteran 
admitted sharing needles with others in the 1970s in the 
course of intravenous drug abuse.  In a VA treatment note 
dated in April 1997, the veteran repeated his history of 
sharing needles with others, and added that he had a history 
of unprotected sex.  Several treatment notes of record, 
including ones dated in January 1992 and December 1992, show 
the veteran was addicted to multiple illicit drugs, including 
heroin and cocaine, from the early 1970s.

The veteran tested positive for hepatitis C in July 1993, 
January 1995, April 1997, and January 2002.  The veteran had 
a liver biopsy done in June 1967, the results of which 
confirmed a diagnosis of chronic hepatitis C.

In a VA infectious disease medical examination given in 
February 2003, the veteran said he was not sure if he had 
ever had any blood transfusions before, and he denied having 
any tattoos.  A follow-up liver function test showed normal 
liver function, and the veteran was reported to be 
asymptomatic at the time.  The examiner concluded that the 
veteran did not have active hepatitis C at that time.  The 
examiner opined that it was most likely that the veteran 
acquired his hepatitis C either from injecting drugs or from 
practicing unsafe sex with multiple partners.  In an addendum 
dated two weeks later, in March 2003, the examiner noted that 
the veteran's behavior in the past included risk factors to 
acquire hepatitis C, but that he was unable to determine 
what, where, or when his actions caused him to become 
infected with hepatitis C.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  Certain diseases may also be service-connected on a 
presumptive basis, but hepatitis C is not one of them.

Here, the veteran has been diagnosed with hepatitis C, but 
there is no medical evidence of in-service incurrence or 
aggravation, and no medical evidence of a nexus between the 
veteran's diagnosed hepatitis C and any in-service disease or 
injury.  The veteran's SMRs are devoid of any mention of 
hepatitis, or risk factors for hepatitis.  The record shows 
that hepatitis C was not diagnosed until the early 1990s.  

The Board finds the conclusions of the February 2003 VA 
examiner, and his March 2003 addendum, to be medically 
probative in deciding this issue.  That examiner concluded 
that, based on the veteran's history, it is most likely that 
he contracted hepatitis C from injecting drugs (with shared 
needles) or from practicing unsafe sex with multiple 
partners.  While he noted in his addendum that he could not 
pin down which specific activity resulted in infection with 
hepatitis C, or when or where it occurred, he did not change 
his assessment that it was most likely that the veteran's 
infection was caused by one of these activities.

The only evidence of record supportive of the veteran's claim 
that his hepatitis C is related to his military service 
consists of the lay statements of the veteran himself.  
Competent lay evidence is evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2004).  Medical diagnosis, by its 
very nature, requires specialized education, training, and 
experience.  Thus, while the veteran is competent as a 
layperson to describe any symptoms he may experience, and to 
describe his activities before, during, and after his 
military service, he is not competent to provide medical 
opinion as to the etiology of his hepatitis C.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

The Board notes that, even if it were clearly shown that the 
veteran contracted hepatitis C through use of shared needles, 
this would not warrant service connection.  This is so 
because, while the law provides that service connection may 
be established for disability resulting from personal injury 
or disease incurred in or aggravated by service, no 
compensation shall be paid if the disability was the result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.1(m).

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107 (2002); 38 C.F.R. 
§ 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  The Board has considered the benefit-of-the-doubt 
doctrine, but finds, as the following discussion will show, 
that the record does not provide even an approximate balance 
of negative and positive evidence on the merits.  

The evidence of record shows that the veteran admitted on 
several occasions to having unprotected sex, including while 
in Vietnam.  The veteran was only in Vietnam for a period of 
seven months.  The veteran's DD-214 shows 361 days of lost 
time.  Service in time-lost status cannot be considered in 
counting the total period of active service.  See 38 C.F.R. § 
3.15 (2004).  A note in the veteran's SMRs shows that the 
service record had to be reconstructed because his original 
was lost while the veteran was in a deserter status.  Thus, a 
significant period of the veteran's time in service, 361 
days, cannot be counted as active service.  Id.  Taking into 
account the 361 days of time lost, the time spent in recruit 
training, and time hospitalized following his shrapnel wound, 
there is only a little more than a year of active service 
during which he might have contracted hepatitis C while in 
service.  

While it is theoretically possible that hepatitis C could 
have been contracted during that short time period, it is 
more likely that the veteran contracted hepatitis C either 
from needle sharing, discussed above, or from unprotected sex 
in the many years following military service.  This is so 
because there was only a short period of potential exposure 
while in the service, and more than 20 years of potential 
exposure through intravenous drug abuse and unprotected sex 
between leaving service in 1969 and initial diagnosis of 
hepatitis C in 1993.  Therefore, on the basis of the above 
analysis, and after consideration of all of the factors, the 
Board finds that it is more likely than not that the 
veteran's current hepatitis C was the result of his post-
service activities.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra, at 57-58.  The preponderance of the 
evidence is against his claim.

III.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, on November 9, 2000 the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law, changing the standard for 
processing veterans' claims.  In adjudicating this veteran's 
claim, the Board has considered the provisions of the VCAA.  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2001, shortly after enactment of the VCAA.  

Specifically regarding VA's duty to notify, the April 2001 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what additional evidence and/or information was needed from 
the veteran, what information VA would assist in obtaining on 
the veteran's behalf, and where the veteran was to send the 
information sought.  The April 2001 notification specifically 
requested that the veteran submit any evidence he had in 
support of his claim.  The RO offered to obtain all 
information the veteran identified, and also gave the veteran 
the option of contacting sources himself in the interests of 
saving time.  See Quartuccio, supra.  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO also 
provided a Statement of the Case (SOC) and supplemental 
statement of the case (SSOC) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's SMRs and VA treatment 
records.  The RO also obtained additional treatment records 
in the course of this appeal.  The veteran was also afforded 
a VA examination in furtherance of his appeal.  The Board 
also notes that in a May 2002 statement, the veteran notified 
the RO that he had stated his case completely, and that he 
had no further evidence to add.  Given the standard of the 
regulation, the Board finds that VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to service connection for hepatitis C is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


